Citation Nr: 1550889	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-49 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected degenerative disc disease (DDD) at L4-5.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1996 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VA paperless processing system and VMBS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

It is noted that separate ratings are in effect for radiculopathy of the lower extremities.  The Veteran did not appeal for higher ratings; thus, this matter is not before the Board. 


FINDING OF FACT

During the period on appeal, the Veteran's thoracolumbar spine disability was productive of subjective complaints of pain and tenderness with objective findings of limitation of motion of the thoracolumbar spine demonstrating flexion to 60 degrees, at worst, with pain; there were no incapacitating episodes and no objective findings of additional limitation of motion or function due to painful motion, fatigue, weakness or incoordination.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for DDD at L4-5, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5242 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in March 2009 and April 2009, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for DDD at L4-5.    These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87   (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the March 2009 and April 2009 letters.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation -- e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The March 2009 and April 2009 letters told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The letter also stated that the Veteran could submit letters from individuals who could describe the manner in which his disability had worsened. 

The March 2009 and April 2009 letters explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign a rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the condition, their severity and duration, and their impact upon employment.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board further concludes that the duty to assist has also been met.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant evidence.  VA has obtained VA examinations with respect to the rating issues on appeal.  Most recently, in August 2015, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as to the current nature and severity of the Veteran's service-connected DDD at L4-5.  There is no indication or argument that the opinion or rationale is inadequate or somehow faulty.  Thus, the Board finds that VA has satisfied the duty-to-assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.




I. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119   (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2014); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2014).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Service connection for the Veteran's lumbar spine disability was granted by rating action dated in July 2003, at which time an initial noncompensable disability rating was assigned effective as of October 29, 2002.

Thereafter, in February 2009, the Veteran filed a claim for an increased disability rating for his service-connected lumbar spine disability.  The Board notes that by rating action dated in June 2009, the Veteran was awarded a temporary 100 percent disability rating based on surgical or other treatment necessitating convalescence for the period from April 10, 2009, to May 31, 2009.  As such, the Board will adjudicate the Veteran's disability rating for the appeal period prior to April 10, 2009, and from June 1, 2009. 

The Veteran's thoracolumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 applies to degenerative arthritis of the spine.

All diseases and injuries of the spine other than intervertebral disc syndrome, however, are to be evaluated under the general rating formula for diseases and injuries of the spine (general rating formula).  Intervertebral disc syndrome is to be rated either under the general rating formula or under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.   § 4.25.

Under the general rating formula, a 40 percent rating is warranted where forward flexion of the thoracolumbar spine 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  In addition, the only higher schedular rating available under the formula for rating intervertebral disc syndrome based on incapacitating episodes is a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1 to the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

An August 2008 private treatment record reflects a history of intermittent lower back pain for the past twelve years.  The Veteran reported constant pain radiating to the right hip with numbness, tingling, and weakness in the lower right extremity.  Physical evaluation revealed lumbar range of motion (ROM) pain beyond approximately 60 degrees of flexion, with full flexion, lateral flexion and rotation noted.  Sensation was decreased to touch in the right anterolateral thigh.  Assessment was right L2-L3 radiculopathy, probably chronic; Medrol Dosepak and Tramadol were prescribed, with Mobic to follow dosepak.

As noted, the Veteran underwent back surgery in April 2009.  

In August 2015, the RO scheduled the Veteran for a VA examination of his lumbar spine.  The Veteran reported flare-ups, but stated that when moving around, his back did not hinder him.  He described that his functional loss of the lumbar spine resulted in him not being able to pick up things like he used to.  He explained that the pain or burning in his legs happened when he laid or sat down.  He was diagnosed with DDD at L4-5 status post hemilamectomy.  Physical examination revealed forward flexion of the thoracolumbar spine limited to 85 degrees and extension limited to 20 degrees.  Right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation were all full at 30 degrees.  Pain was noted with forward flexion, extension, right lateral rotation, and left lateral rotation, but did not result in or cause functional loss.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was no additional limitation following repetitive motion testing.  There was no evidence of tenderness or muscle spasm.  There was no evidence of incapacitating episodes of intervertebral disc syndrome.  The examination was not conducted during a flare-up.  The Veteran had no guarding or muscle spasm of the lumbar spine.  He experienced interference with sitting and was observed to have slightly leaned to the left when sitting in the examination room.  There was no ankylosis of the spine.  He was diagnosed with moderate radiculopathy of the right lower extremity and mild radiculopathy of the left lower extremity.  X-rays revealed five non rib-bearing lumbar-type vertebral bodies.  The alignment was anatomical.  There was no evidence of fracture.  Minimal multilevel endplate osteophytosis was noted which was increased from the prior radiographs.  Mild disc space narrowing was again seen at L4-L5.  Impression was that the Veteran's lumbar spine was grossly stable with mild disc space narrowing at L4-L5.  There was mild vertebral endplate osteophytosis that was increased compared to May 2009.  The examiner stated that pain, weakness, fatigability, or incoordination may significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  However, it was not possible to describe any additional limitations in terms of degrees of range of motion lost as it would require pure speculation to explain such.

VA and private treatment records otherwise reflect generalized complaints of and treatment for the Veteran's lumbar spine disability during the period currently at issue, but no further range of motion testing is of record.  The treatment records are also silent for any notations reflecting ankylosis of the lumbar spine.

After careful consideration of all the evidence and the pertinent criteria for rating disabilities of the spine, the Board finds that the preponderance of the evidence is against a rating higher than the current 20 percent for the service-connected lumbar spine disability under Diagnostic Code 5242.

Upon application of the criteria for limitation of motion to the findings reflected on VA examination and VA treatment records (of which range of motion testing was not performed), the Veteran does not meet the criteria for the next higher rating, 40 percent, under the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran's lumbar spine disability for the period considered in this appeal was demonstrated to have been productive of complaints of pain and tenderness and with objective findings of limitation of motion of the thoracolumbar spine demonstrating flexion to 85 degrees with pain and from 60 degrees with pain at worst.  As indicated, these findings were made in consideration of painful motion.  There was no documented ankylosis at any time.  In fact, the Veteran's lumbar spine disability appears to have improved based on range of motion testing results during the August 2015 VA examination.  In short, the foregoing findings do not more nearly approximate or equate to forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, which is the criteria for the next higher rating, even considering functional loss due to pain or painful movement, weakness, atrophy, swelling, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion (factors of which the August 2015 VA examiner took into consideration). 

While there was objective evidence of pain on range of motion, as seen at the time of the August 2008 private examination and the August 2015 VA examination, the pain does not rise to the level of functional loss that more nearly approximates or equates to forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The August 2015 VA examiner specifically noted that DeLuca issues were considered, including pain, weakness, fatigue, and incoordination, but that there was no additional limitation of motion loss after repetitions.  Moreover, the Veteran was not examined after repeated use over time.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  Accordingly, the preponderance of the medical evidence of record does not demonstrate that the Veteran experienced pain or other symptoms which caused additional limitations sufficient to warrant a rating in excess of 20 percent for the Veteran's lumbar spine disability for the period on appeal.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating in excess of 20 percent is not warranted under the General Rating Formula for the orthopedic manifestations of the Veteran's service-connected lumbar spine disability for the period on appeal.  

As for neurological abnormalities caused by the service-connected low back disability, the Board notes that the Veteran has already been separately rated for radiculopathy affecting each lower extremity, and 10 percent ratings have been assigned.  There has been no contention that a higher rating is warranted for either leg.  Consequently, further analysis is not required.

The Board has also considered evaluating the Veteran's lumbar spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, during all periods on appeal.  The evidence of record does not show that the Veteran has ever experienced symptoms requiring bed rest prescribed by a physician at any point during any of the period on appeal.  Accordingly, the medical evidence of record does not show that the Veteran has ever been prescribed bed rest by a physician for a period of at least two weeks in any one year period.  Therefore, a rating in excess of those already assigned is not warranted at any point during the period on appeal under the Formula for Rating Intervertebral Disc Syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome (2014).

This claim has also been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been occasional fluctuations of the Veteran's lumbar spine symptoms, the evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of the currently assigned ratings would be warranted for under any diagnostic code.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.344 (2014); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R.                  § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.   An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R.                   § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected spine disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

The Board finds that the preponderance of the evidence is against the claim for an increased rating for a lumbar spine disability.  Therefore, the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Massey v. Brown, 7 Vet. App. 204 (1994).

	
ORDER

Entitlement to a rating higher than 20 percent for DDD at L4-5 is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


